Citation Nr: 1820580	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-29 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a service-connected bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel






INTRODUCTION

The Veteran had honorable active service in the United States Army from November 1966 to July 1990. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted entitlement to service connection for right ear hearing loss, and assigned a 10 percent evaluation for bilateral hearing loss, as service connection for left ear hearing loss had already been established.  The Veteran appealed the underlying decision in a Notice of Disagreement received in January 2012. 

This matter was most recently before the Board in November 2016 when it was remanded for additional development.    

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

When the Board last reviewed the case in November 2016 it noted that the Veteran had reportedly undergone a QTC audiological examination on November 19, 2013, in Fort Bragg, North Carolina, performed by physician with the initials "E.F."  The case was remanded to obtain a copy of the examination report.  38 C.F.R. § 3.159 (c)(1) (2017).  Likewise, the Board also noted that the Veteran reported that he was in receipt of Social Security benefits (SSA).  Thus, the case was also remanded to obtain the Veteran's SSA records as they could be potentially relevant to the claim.  38 C.F.R. 3.159 § (c)(2).  

There is no indication of record that the AOJ attempted to obtain the aforementioned QTC examination report or the Veteran's SSA records.  As there has not been substantial compliance with the remand directives, the appeal must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include a copy of the November 19, 2013, QTC audiological examination report that took place in Fort Bragg, North Carolina, performed by E.F, and the Veteran's complete SSA records.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ should also undertake any additional development deemed necessary.

3.  Then, the AOJ should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and his representative need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




